DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the breadth of the term “a single pipe comprising a plurality of pipe portions” is unclear. While applicant appears to intend a single monolithic pipe, as that is what is disclosed, the examiner disagrees that the term is this narrow. Two physically separate pipes that are directly fluidically connected, whether by a connection piece or not, qualifies as a single pipe with a plurality of pipe portions. The examiner notes that the specification explicitly defines the steam supply port with
“the first pipe, the second pipe, and the connection pipe are portions of a single pipe having different diameters, where a diameter of the connection pipe decreases from the first diameter to the second diameter”.
A recitation written precisely like this leaves no room for interpreting separate pipes being fluidically connected. However, applicant’s current wording does not require this. In the interest of compact prosecution, the examiner has treated the claim as applicant appears to have intended, a single monolithic pipe with different diameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120272833) in view of Kim (KR 100662473).
Regarding claim 1, Park teaches a cooking appliance comprising:
a frame (12) that defines a cooking chamber;
a steam generator (60) coupled to the frame and configured to generate steam; and
a steam supply port (200 + 300, Fig. 5) that is connected to the steam generator, that extends through a sidewall of the frame to the cooking chamber in a horizontal direction, and that is configured to guide steam from the steam generator to the cooking chamber, wherein the steam supply port comprises:
a first pipe portion having a first diameter (200),

Regarding a single (monolithic) pipe, Park may not teach that the steam supply port is a single pipe (see the 112b above). However, making multiple pieces integral is an obvious matter of engineering choice. See MPEP 2144 V B. Park (Fig. 5) teaches three pipes connecting via bumps (210A) and (230A). When installing, both sides of (200) are 

Park may fail to teach a second pipe and a connection pipe. While it is noted that (300) could be considered the first pipe and (200) be considered the second pipe, these would lack a connection pipe as claimed. Kim teaches a steam adding nozzle  (230, 250, 252, Fig. 6) with a first pipe (230), a second pipe (252), and a connection pipe (250). It would have been obvious at the time of filing to modify  the steam supply port of Park with that of Kim in order to have more control over the steam flow (Pg. 6, lines 208-239 of the translation).

Re claim 2, the sharp edge between the first pipe and the connection pipe could be considered “a connection portion”.
Re claim 3, while Kim may not teach the exact range of applicant, it is noted that it teaches a size closer to .25. However, Kim teaches that the exact dimensional difference between these two pipes is a result dependent variable and can be adjusted as is necessary to control the spreading of the steam (Pg. 6, lines 208-239 of Kim translation). Further, applicant does not prove any criticality to and it appears to work equally well, and is therefore an obvious matter of design choice.
Re claim 4-5 and 8, considering Fig. 5, Park clearly shows that the majority of the first pipe is within the cooking chamber. Kim modifies the end (left with respect to Fig. 5 of 
Re claims 6 and 7, note Fig. 6 of Kim. “l” is clearly less than “d”, as is the length of the connection pipe.
Re claim 9, the exact dimensional relationship between the first and second pipes is an obvious matter of design choice as applicant has failed to prove criticality [0088] and appears to work equally well in either configuration.
Re claim 11, via pipe 100.
Re claim 13, note door 18 and the arrangement of steam pipe (100) in the back (Fig. 3).
Re claim 14, note water tank (50).
Re claim 17, this is how the combination would appear.
Re claim 18, this opening absolutely must be larger since it fits the entire pipe through the wall.
Re claim 19, (300) or (410) could be considered a sealing member.
Re claim 20, the exact positioning of this hole and the positioning of the steam generator is an obvious matter of design choice, as applicant has failed to prove criticality and it appears to work equally well in either configuration.
Re claim 21, note figures 3 and 5 of Park.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Wiedenmann (EP 2366315).
Regarding claim 15, Park in view of Kim and Wiedenmann teaches the limitations as applied to claim 14. Park teaches a water supply pipe (92) and a drain pipe (94), it may fail to teach a water supply pump and a drainage pump (49) that functions as claimed. Regarding the water supply pump, Park relies on gravity assist [0050] rather than a pump, therefore the use of a pump is seen as an obvious matter of design choice, as applicant has failed to prove criticality and the use of gravity and valve (95) functions in an identical way. Regarding a drainage pump that returns water to the storage, Wiedenmann teaches a steam system wherein the pipe connecting the storage to the evaporator can be reversed to empty the evaporator in order to protect against leaks. Therefore, it would have been obvious to one with an ordinary skill in the art at the time of filing to modify Park with the additional features of Wiedenmann. Further, the difference between two pipes and one pipe that can go two directions is seen as an obvious matter of design choice. 


Claim(s) 1, 4-5, 8-9, 11 and 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maniscalco (US 3774008).
Regarding claims 1, 4-5, 8-9, 11 and 13, and 18-19, Maniscalco discloses a cooking appliance as claimed. In particular, frame (14), a steam generator (Fig. 2, 15), a steam supply port (20’, 36, 20’’) with 20’ being the first pipe, 20’’ being the second pipe, and 36 being the connection pipe. It is noted that the outer diameter of 20’’ is less than the outer diameter of 20’. While the rest of the claims are prima facie obvious, the examiner notes the limitations of claim 9 are taught (Fig. 6).

.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding applicant’s arguments with respect to Maniscalco not teaching a connection pipe as claimed, the examiner respectfully disagrees. As can be seen in Fig. 6, the left side of (12) has a larger opening than the right side in order to make up for the size difference between the two pipe portions.
Regarding applicant’s arguments with respect to Maniscalco and Park not disclosing a single pipe, aside from the wording, this is not disputed. However, the examiner has determined that this is an obvious matter of engineering choice, see the rejection above.
Regarding applicant’s arguments with respect to Park not teaching the connecting portion, the examiner agrees and previously presented Kim to teach this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762